01/24/2020
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                         January 17, 2019

                  BRENT G. PITCHFORD v. LOVES TRUCK STOP

                     Appeal from the Circuit Court for Davidson County
                      No. 19C1114 Hamilton V. Gayden, Jr., Judge
                         ___________________________________

                                No. M2019-02262-COA-R3-CV
                            ___________________________________

       This is an appeal from an order dismissing an inmate’s lawsuit. Because the
inmate did not file his notice of appeal within thirty days after entry of the order as
required by Tenn. R. App. P. 4(a), we dismiss the appeal.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ANDY D. BENNETT, RICHARD H. DINKINS, AND W. NEAL MCBRAYER, JJ.

Brent G. Pitchford, Nashville, Tennessee, pro se.

Loves Truck Stop, Nashville, Tennessee.

                                   MEMORANDUM OPINION1

        This appeal arises out of an inmate’s lawsuit alleging that an employee of Loves
Truck Stop filed a false police report. The trial court dismissed the suit on September 4,
2019, for failure to file an affidavit of indigency and failure to comply with Tenn. Code
Ann. § 41-21-407. The inmate, Brent G. Pitchford, filed a notice of appeal with the clerk
of this court on December 16, 2019.

       Tennessee Rule of Appellate Procedure 4(a) requires that a notice of appeal be
filed with the clerk of the appellate court within thirty days after entry of the judgment
      1
          Tenn. R. Ct. App. 10 states:

      This court, with the concurrence of all judges participating in the case, may affirm,
      reverse or modify the actions of the trial court by memorandum opinion when a formal
      opinion would have no precedential value. When a case is decided by memorandum
      opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
      shall not be cited or relied on for any reason in any unrelated case.
appealed. Mr. Pitchford filed his notice of appeal more than three months after entry of
the judgment appealed. The thirty day time limit for filing a notice of appeal is
mandatory and jurisdictional. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn.2004); Binkley
v. Medling, 117 S.W.3d 252, 255 (Tenn. 2003). This court can neither waive nor extend
the time period. Tenn. R. App. P. 2 and 21(b); Flautt & Mann v. Council of City of
Memphis, 285 S.W.3d 856, 869 (Tenn. Ct. App. 2008); Jefferson v. Pneumo Serv. Corp.
699 S.W.2d 181, 184 (Tenn. Ct. App. 1985). The failure to file a timely notice of appeal
deprives this court of jurisdiction to hear the matter. Flautt & Mann v. Council of City of
Memphis, 285 S.W.3d at 869.

       The appeal is hereby dismissed for failure to file a timely notice of appeal. The
case is remanded to the trial court for further proceedings consistent with this opinion.
Brent G. Pitchford is taxed with the costs for which execution may issue.


                                                              PER CURIAM




                                           -2-